Case 2:20-cv-00096-JRG-RSP Document 1-4 Filed 04/03/20 Page 1 of 9 PageID #: 65




                                 EXHIBIT B-1




                                     Fig. 1




                                     Fig. 2
Case 2:20-cv-00096-JRG-RSP Document 1-4 Filed 04/03/20 Page 2 of 9 PageID #: 66




                                     Fig. 3
Case 2:20-cv-00096-JRG-RSP Document 1-4 Filed 04/03/20 Page 3 of 9 PageID #: 67




                                     Fig. 4




                                     Fig. 5
Case 2:20-cv-00096-JRG-RSP Document 1-4 Filed 04/03/20 Page 4 of 9 PageID #: 68




                                     Fig. 6
Case 2:20-cv-00096-JRG-RSP Document 1-4 Filed 04/03/20 Page 5 of 9 PageID #: 69




                                     Fig. 7
Case 2:20-cv-00096-JRG-RSP Document 1-4 Filed 04/03/20 Page 6 of 9 PageID #: 70




                                     Fig. 8




                                     Fig. 9
Case 2:20-cv-00096-JRG-RSP Document 1-4 Filed 04/03/20 Page 7 of 9 PageID #: 71




                                    Fig. 10




                                    Fig. 11
Case 2:20-cv-00096-JRG-RSP Document 1-4 Filed 04/03/20 Page 8 of 9 PageID #: 72




                                    Fig. 12




                                    Fig. 13
Case 2:20-cv-00096-JRG-RSP Document 1-4 Filed 04/03/20 Page 9 of 9 PageID #: 73




                                    Fig. 14
